DETAILED ACTION

REMARKS:

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.
	With regards to the double patenting rejection, the applicant argues the appropriateness of the double patenting rejection, and cites MPEP 804.  The applicant asserts that MPEP 804 states that the examiner MUST determine whether the grant of a second patent would give rise to an unjustified extension of the rights granted in the first patent.  The applicant argues that the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.  The applicant further goes on to argue that the examiner has not explained how issuance of a pertinent containing Claims 2-9 would give rise to an unjustified extension of the rights granted in the ‘940 patent.
	A review of MPEP 804 teaches that ONE doctrine of non-statutory double patenting rejection, is the analysis of the claims, intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from claims in a first patent.  It appears that applicant citing this doctrine, and is arguing that, even if claims 2-9 of the present invention were to be allowed, this would not unjustly extend patent rights, because the terms of both patents would end at the same time, and therefore, a double patenting rejection is not necessary.  This is merely ONE doctrine of non-statutory double patenting.  
“ensure that a patent owner with multiple patents claiming obvious variations of one invention, retains all those patents or sells them as a group.”
	So, unjustified extension of patent exclusivity beyond a patent term, is not the ONLY issue that a double patenting rejection protects.  In the case of the present invention, the non-statutory rejection is utilized for the purpose of ensuring that a patent owner with multiple patents claiming obvious variations of one invention, retains all those patents, or sells them as a group.  Hopefully, this will resolve the applicant’s arguments with regards to why the double patenting rejection is deemed necessary.  A terminal disclaimer is necessary in order to overcome this rejection.  If applicant needs further explanation or instruction with regards to this issue, applicant’s representative is welcome to contact the examiner for a verbal conversation, in order to resolve this issue.
	With regards to the 35 U.S.C. 103 rejection, the applicant is arguing that Giani does not cure the deficiencies of Mault or Libbus, because none of the prior art of record teaches that a rechargeable battery and inductive coupling circuitry are disposed in the housing.  The examiner rejected the previous claims based on the components of the wrist band of Giani being inclusive of the housing.  Applicant’s proposed amendment now intends to separate the housing and components, from the wrist band, in an attempt to overcome the prior art of record.  The prior art still teaches the subject 
	In view of this, the applicant’s arguments are not deemed persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DARYL C POPE/Primary Examiner, Art Unit 2687